



2




AMENDMENT TO
AMENDED AND RESTATED CHAIRMAN’S SERVICES AGREEMENT




This Amendment (“Amendment”) is made as of January 1, 2017 by and between Choice
Hotels International, Inc. ("Choice"), and Stewart Bainum, Jr. (“Mr. Bainum”)
and amends that certain Amended and Restated Chairman’s Services Agreement dated
September 10, 2008 between the parties (as amended, the “Agreement”).


NOW, THEREFORE, in consideration of the promises contained in this Amendment,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree to the following terms:


1. Compensation. Section 3(a) of the Agreement is deleted and replaced with the
following:


(a) Base salary of $350,000 per annum payable in bi-weekly installments.


2. Miscellaneous.


(a) All other provisions of the Agreement not modified by this Amendment remain
in full force and effect.


(b) The Agreement and this Amendment contains the entire agreement of the
parties, and supersedes all other agreements, discussions or understandings
concerning the subject matter. The Agreement may be changed only by an agreement
in writing signed by both parties.




Choice Hotels International, Inc.            Chairman:




By: /s/ Patrick Cimerola          /s/ Stewart Bainum, Jr.
Patrick Cimerola                    Stewart Bainum, Jr.
Chief Human Resources Officer









